DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filing filed on April 2nd, 2020.
Claims 1-30 are currently pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 2nd, 2020 and June 30th, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 10-12, 16-19 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over McNally (US Pub. No 20160023761), in view of Abhinav. (https://www.youtube.com/watch?v=yKhQJE9cb5k)

As per claim 1, McNally teaches A system for performing work on electrical power lines and/or splices on energized electrical power lines, the system comprising: an unmanned aerial vehicle (UV): (McNally, see at least Fig. 1 in which a target location is identified, an object is attached to a UAV, the UAV is navigated to the position, and then can perform an installation onto the power line.)
a power line tool adapted to perch on an energized electrical power line and/or a splice on an electrical power line; (McNally, see at least Fig. 3 in which shows an object perched on an electrical power line. Examiner notes that an object can be a tool.):
a support frame selectively releasably attached to the UAV; (McNally, see at least Fig. 1 and Fig. 2 in which an object is attached to the UAV platform 100 by hoisting member 52 above the centerline of the object. Also see at least [0045] in which a hoisting structure can also be used to provide a more stable structure of other functions.)
McNally does not disclose and a plurality of flexible dielectric support lines attaching the power line tool to the support frame, each of the support lines attached to a corresponding attachment point on the support frame and a corresponding attachment point on the power line tool.
However, Abhinav teaches and a plurality of flexible dielectric support lines attaching the power line tool to the support frame, each of the support lines attached to a corresponding attachment point on the support frame and a corresponding attachment point on the power line tool. (Abhinav, see at least 0:23 seconds where the UAV is using 3 dielectric support lines to breach the tool onto the powerline 
    PNG
    media_image1.png
    835
    311
    media_image1.png
    Greyscale
)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in McNally such that it incorporates Abhinav ‘s teaching of and a plurality of flexible dielectric support lines attaching the power line tool to the support frame, each of the support lines attached to a corresponding attachment point on the support frame and a corresponding attachment point on the power line tool because Abhinav’s further teaches that support lines are attached to the power tool to ensure supporting the frame and prevent damage.

As per claim 2, McNally doesn’t disclose The system of claim 1, wherein the power line tool comprises a contact inspection tool having a front section, a rear section, and an elongated middle section therebetween, each of the front and rear sections having an electrical contact portion adapted to contact the electrical power line and/or the splice to perform one or more electrical measurements of the power line and/or the splice when the contact inspection tool is perched on the power line and/or the splice.
However, Abhinav discloses The system of claim 1, wherein the power line tool comprises a contact inspection tool having a front section, a rear section, and an elongated middle section therebetween, each of the front and rear sections having an electrical contact portion adapted to contact the electrical power line and/or the splice to perform one or more electrical measurements of the power line and/or the splice when the contact inspection tool is perched on the power line and/or the splice. (Abhinav, see at 0:30-0:34 
    PNG
    media_image2.png
    744
    856
    media_image2.png
    Greyscale
)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in McNally such that it incorporates Abhinav ‘s teaching of The system of claim 1, wherein the power line tool comprises a contact inspection tool having a front section, a rear section, and an elongated middle section therebetween, each of the front and rear sections having an electrical contact portion adapted to contact the electrical power line and/or the splice to perform one or more electrical measurements of the power line and/or the splice when the contact inspection tool is perched on the power line and/or the splice because Abhinav’s further teaches that a tool has a front, rear, and middle section between the front and rear sections with an electrical portion that contacts the electrical power line.

As per claim 3, McNally doesn’t disclose The system of claim 2, wherein the plurality of support lines comprises at least three support lines; and wherein the contact inspection tool has either (a) at least two attachment points on the front section and at least one attachment point on the rear section or on the middle section adjacent to the rear section or (b) at least one attachment point on the front section and at least two attachment points on the rear section or on the middle section adjacent to the rear section.
However, Abhinav discloses The system of claim 2, wherein the plurality of support lines comprises at least three support lines; and wherein the contact inspection tool has either (a) at least two attachment points on the front section and at least one attachment point on the rear section or on the middle section adjacent to the rear section or (b) at least one attachment point on the front section and at least two attachment points on the rear section or on the middle section adjacent to the rear section. . (Abhinav, see at 0:30-0:34 
    PNG
    media_image2.png
    744
    856
    media_image2.png
    Greyscale
)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in McNally such that it incorporates Abhinav ‘s teaching of The system of claim 2, wherein the plurality of support lines comprises at least three support lines; and wherein the contact inspection tool has either (a) at least two attachment points on the front section and at least one attachment point on the rear section or on the middle section adjacent to the rear section or (b) at least one attachment point on the front section and at least two attachment points on the rear section or on the middle section adjacent to the rear section because Abhinav’s further teaches that the plurality of support lines has at least three lines that support the front, rear and middle section of the tool.

As per claim 4, McNally discloses The system of claim 2, wherein the front and rear sections of the contact inspection tool each have a first elongated guide downwardly extending from a first side of the respective front and rear sections of the contact inspection tool. (McNally see at least Fig. 15 element 110 and [0048] “positioning step 156 may comprise, in an embodiment, maximizing the allowable positioning error through the use of one or more mechanical guiding elements, improving absolute positioning, improving the FCS (not shown) for reverse thrust and bottom-tethered conditions, improving relative positioning using mounted proximity sensors 122, slowly climbing above the target location 90, aligning a transverse opening 56 with cable span 96, and then lowering marker 50 for contact with the cable. First, guiding elements such as transverse opening 56 in the underside of the object 50, downward-pointing V-guides 110, and mechanical feelers (not shown) may widen the ‘mouth’ of the object 50 and thereby relax the necessary error requirements for contacting cable span 96.”)

As per claim 10, McNally doesn’t disclose The system of claim 1, wherein a length of the support lines is adapted to be selected based on a voltage of the power line to be inspected.
However, Abhinav disclose The system of claim 1, wherein a length of the support lines is adapted to be selected based on a voltage of the power line to be inspected. (Abhinav, see at least 0:23 seconds where lines are designed to have length that prevents any EMF interference 
    PNG
    media_image1.png
    835
    311
    media_image1.png
    Greyscale
)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in McNally such that it incorporates Abhinav’s teaching of The system of claim 1, wherein a length of the support lines is adapted to be selected based on a voltage of the power line to be inspected because Abhinav’s further that the length of the support lines can be adjusted based on the scope of the issue that is being worked on a power line. 

As per claim 11, McNally does not disclose The system of claim 1, wherein the power line tool is adapted to have a center of gravity lower than the power line and/or the splice upon which the power line tool is adapted to be perched 
However Abhinav does disclose The system of claim 1, wherein the power line tool is adapted to have a center of gravity lower than the power line and/or the splice upon which the power line tool is adapted to be perched (Abhinav, see at least 0:23 seconds where the center of gravity is directly below the power line inspected.  
    PNG
    media_image1.png
    835
    311
    media_image1.png
    Greyscale
)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in McNally such that it incorporates Abhinav’s teaching of The system of claim 1, wherein the power line tool is adapted to have a center of gravity lower than the power line and/or the splice upon which the power line tool is adapted to be perched because Abhinav’s further that the power line tool is adapted to have a center gravity lower than the power line. 

As per claim 12, McNally discloses The system of claim 1, further comprising a ground perch for receiving the power line tool thereupon, the ground perch comprising a substantially horizontal landing bar supported by opposing upright support structures, the landing bar having an electrically conductive portion electrically connected to a ground wire and/or a ground rod (McNally, see at least Fig. 11, in which shows the flight control system platform for the UAV, where the horizontal landing bar can be seen and where it is supported by element 52 and v-guides which can hoist the platform and offer protection for the object on the platform. Examiner notes that there is a wide variety of conductive materials that can be used for the conductive portion of a landing bar.)

As per claim 16, McNally teaches A method for contact inspection of electrical power lines and/or splices on energized electrical power lines, the method comprising: attaching a power line tool to an unmanned aerial vehicle (UAV) via a support frame, wherein the power line tool is adapted to perch on an electrical power line and/or a splice on an electrical power line, wherein the support frame is selectively releasably attached to the UAV, and wherein a plurality of flexible dielectric support lines attach the power line tool to the support frame, each of the support lines being attached to a corresponding attachment point on the support frame and a corresponding attachment point on the power line tool; (McNally, see at least Fig. 1 and Fig. 2 in which a target location is identified, an object is attached to a UAV, the UAV is navigated to the position, and then can perform an installation onto the power line. The object is attached to the UAV by hoisting member 52 above the centerline of the object. The hoisting structure can be used to provide a more stable structure. Also see at least Fig. 3 in which shows an object perched on an electrical power line. Examiner notes that an object can be a tool.):
piloting the UAV to a position adjacent to and at an altitude that is higher than an energized electrical power line and/or a splice on the electrical power line upon which it is desired to perch the power line tool; (McNally, see at least Fig. 2 in which the UAV is grasping an object, in which can be a tool, and can be positioned at an altitude that is higher than a powerline).
reducing the altitude of the UAV to lower the power line tool onto the power line and/or the splice such that the power line tool is perched on the power line and/or the splice; and further reducing the altitude of the UAV to introduce slack into the support lines. (McNally, see at least Fig. 4 in which the UAV is grasping an object, in which can be a tool, and can be lowered onto the powerline).
McNally does not disclose and wherein a plurality of flexible dielectric support lines attach the power line tool to the support frame, each of the support lines being attached to a corresponding attachment point on the support frame and a corresponding attachment point on the power line tool.
However, Abhinav and wherein a plurality of flexible dielectric support lines attach the power line tool to the support frame, each of the support lines being attached to a corresponding attachment point on the support frame and a corresponding attachment point on the power line tool. (Abhinav, see at least 0:23 seconds where the UAV is using 3 dielectric support lines to breach the tool onto the powerline. 
    PNG
    media_image1.png
    835
    311
    media_image1.png
    Greyscale
)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in McNally such that it incorporates Abhinav ‘s teaching of and a plurality of flexible dielectric support lines attaching the power line tool to the support frame, each of the support lines attached to a corresponding attachment point on the support frame and a corresponding attachment point on the power line tool because Abhinav’s further teaches that support lines are attached to the power tool to ensure supporting the frame and prevent damage.

As per claim 17, McNally does not disclose The method of claim 16, wherein the power line tool comprises a contact inspection tool having a front section, a rear section, and an elongated middle section therebetween, each of the front and rear sections having an electrical contact portion adapted to contact the electrical power line and/or the splice to perform one or more electrical measurements of the power line and/or the splice when the contact inspection tool is perched on the power line and/or the splice; wherein the method further comprises performing one or more electrical measurements of the power line and/or the splice while the contact inspection tool is perched on the power line.
However, Abhinav discloses The method of claim 16, wherein the power line tool comprises a contact inspection tool having a front section, a rear section, and an elongated middle section therebetween, each of the front and rear sections having an electrical contact portion adapted to contact the electrical power line and/or the splice to perform one or more electrical measurements of the power line and/or the splice when the contact inspection tool is perched on the power line and/or the splice; wherein the method further comprises performing one or more electrical measurements of the power line and/or the splice while the contact inspection tool is perched on the power line. (Abhinav, see at 0:30-0:34 
    PNG
    media_image2.png
    744
    856
    media_image2.png
    Greyscale
)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in McNally such that it incorporates Abhinav ‘s teaching of The method of claim 16, wherein the power line tool comprises a contact inspection tool having a front section, a rear section, and an elongated middle section therebetween, each of the front and rear sections having an electrical contact portion adapted to contact the electrical power line and/or the splice to perform one or more electrical measurements of the power line and/or the splice when the contact inspection tool is perched on the power line and/or the splice; wherein the method further comprises performing one or more electrical measurements of the power line and/or the splice while the contact inspection tool is perched on the power line because Abhinav’s further teaches that a tool has a front, rear, and middle section between the front and rear sections with an electrical portion that contacts the electrical power line.

As per claim 18, McNally doesn’t disclose The method of claim 17, wherein the plurality of support lines comprises at least three support lines; wherein the contact inspection tool has either (a) at least two attachment points on the front section and at least one attachment point on the rear section or on the middle section adjacent to the rear section or (b) at least one attachment point on the front section and at least two attachment points on the rear section or on the middle section adjacent to the rear section.
However, Abhinav discloses The method of claim 17, wherein the plurality of support lines comprises at least three support lines; wherein the contact inspection tool has either (a) at least two attachment points on the front section and at least one attachment point on the rear section or on the middle section adjacent to the rear section or (b) at least one attachment point on the front section and at least two attachment points on the rear section or on the middle section adjacent to the rear section. (Abhinav, see at 0:30-0:34 
    PNG
    media_image2.png
    744
    856
    media_image2.png
    Greyscale
)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in McNally such that it incorporates Abhinav ‘s teaching of The method of claim 17, wherein the plurality of support lines comprises at least three support lines; wherein the contact inspection tool has either (a) at least two attachment points on the front section and at least one attachment point on the rear section or on the middle section adjacent to the rear section or (b) at least one attachment point on the front section and at least two attachment points on the rear section or on the middle section adjacent to the rear section because Abhinav’s further teaches that the plurality of support lines has at least three lines that support the front, rear and middle section of the tool.

As per claim 19, McNally discloses The method of claim 17, wherein the front and rear sections of the contact inspection tool each have a first elongated guide downwardly extending from a first side of the respective front and rear sections of the contact inspection tool; (McNally see at least Fig. 15 element 110 and [0048] “positioning step 156 may comprise, in an embodiment, maximizing the allowable positioning error through the use of one or more mechanical guiding elements, improving absolute positioning, improving the FCS (not shown) for reverse thrust and bottom-tethered conditions, improving relative positioning using mounted proximity sensors 122, slowly climbing above the target location 90, aligning a transverse opening 56 with cable span 96, and then lowering marker 50 for contact with the cable. First, guiding elements such as transverse opening 56 in the underside of the object 50, downward-pointing V-guides 110, and mechanical feelers (not shown) may widen the ‘mouth’ of the object 50 and thereby relax the necessary error requirements for contacting cable span 96.”)
and wherein, prior to reducing the altitude of the UAV to lower the contact inspection tool onto the power line and/or the splice, the method further comprises piloting the UAV laterally until the first elongated guide of each of the front and rear sections of the contact inspection tool contact the power line and/or the splice. (McNally, see at least Fig. 4 in which the UAV is grasping an object, in which can be a tool, and in which the altitude of the UAV can controlled or adjusted onto the powerline.).

As per claim 25, McNally doesn’t disclose The method of claim 16, wherein a length of the support lines is adapted to be selected based on a voltage of the power line and/or the splice to be inspected.
However, Abhinav discloses The method of claim 16, wherein a length of the support lines is adapted to be selected based on a voltage of the power line and/or the splice to be inspected. (Abhinav, see at least 0:23 seconds where lines are designed to have length that prevents any EMF interference 
    PNG
    media_image1.png
    835
    311
    media_image1.png
    Greyscale
)

It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in McNally such that it incorporates Abhinav’s teaching of The method of claim 16, wherein a length of the support lines is adapted to be selected based on a voltage of the power line and/or the splice to be inspected because Abhinav’s further that the length of the support lines can be adjusted based on the scope of the issue that is being worked on a power line. 

As per claim 26, McNally doesn’t disclose The method of claim 16, wherein the power line tool is adapted to have a center of gravity lower than the power line and/or the splice upon which the contact inspection tool is perched.
However, Abhinav The method of claim 16, wherein the power line tool is adapted to have a center of gravity lower than the power line and/or the splice upon which the contact inspection tool is perched. (Abhinav, see at least 0:23 seconds where the center of gravity is directly below the power line inspected.  
    PNG
    media_image1.png
    835
    311
    media_image1.png
    Greyscale
)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in McNally such that it incorporates Abhinav’s teaching of The method of claim 16, wherein the power line tool is adapted to have a center of gravity lower than the power line and/or the splice upon which the contact inspection tool is perched because Abhinav’s further that the power line tool is adapted to have a center gravity lower than the power line. 

As per claim 27, McNally teaches The method of claim 16, further comprising: increasing the altitude of the UAV to lift the power line tool off of the power line and/or the splice; (McNally, see at least Fig. 4 in which the UAV is grasping an object, in which can be a tool, and can be controlled or adjusted onto the powerline).
piloting the UAV to a position adjacent to and at an altitude higher than a ground perch, the ground perch comprising a substantially horizontal landing bar supported by opposing upright support structures, the landing bar for receiving the power line tool thereupon, the landing bar having an electrically conductive portion electrically connected to a ground wire and/or a ground rod; (McNally, see at least Fig. 11, in which shows the flight control system platform for the UAV, where the horizontal landing bar can be seen and where it is supported by element 52 and v-guides which can hoist the platform and offer protection for the object on the platform. Examiner notes that there is a wide variety of conductive materials that can be used for the conductive portion of a landing bar.)
reducing the altitude of the UAV to lower the power line tool onto the landing bar of the ground perch such that the power line tool is perched on the landing bar of the ground perch; further reducing the altitude of the UAV to introduce slack into the support lines; piloting the UAV laterally away from the ground perch; and detaching the support frame from the UAV. (McNally, see at least Fig. 2 in which shows element 142 is controlling the UAV and also see Fig. 4 in which the UAV is grasping an object, in which can be a tool, and can be controlled or adjusted onto the powerline).

Allowable Subject Matter
Claims 5-9, 13-15, 20-24 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

With regard to claims 5-9, the closest prior art, McNally, teaches a method for using UAV to install objects on a power line by attaching the object to the UAV to drop off the tool used for inspection and return to the ground. However, it does not further teach wherein the first elongated guide of each of the front and rear sections of the contact inspection tool are substantially vertical when the contact inspection tool is upright. It also does not further teach comprising a rigid pole and flexible boom. 

With regard to claims 13-15, the closest prior art, McNally, fails to teaches a having a support structure of the ground perch wherein the support structure within which the ground wire is at least partially contained comprises an electrically conductive foot adapted to be pushed into a surface upon which the support structure sits, wherein the ground wire is electrically connected to the foot. 

With regard to claims 20, the closest prior art, McNally, fails to teaches The method of claim 19, wherein the first elongated guide of each of the front and rear sections of the contact inspection tool are substantially vertical when the contact inspection tool is upright.

With regard to claims 21-24, the closest prior art, McNally, fails to teaches wherein the first elongated guide of each of the front and rear sections of the contact inspection tool are substantially vertical when the contact inspection tool is upright. It also does not further teach comprising a rigid pole and flexible boom. 

With regard to claims 28-30, the closest prior art, McNally, fails to teaches a having a support structure of the ground perch wherein the support structure within which the ground wire is at least partially contained comprises an electrically conductive foot adapted to be pushed into a surface upon which the support structure sits, wherein the ground wire is electrically connected to the foot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661